Case 0:19-cv-61187-RKA Document5 Entered on FLSD Docket 06/20/2019 Page 1 of 1
AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Southern District of Florida |

Case Number: 0:19-CV-61187

Plaintiff:
vs: LIN2019008425

Defendant:
GLOBAL MANAGEMENT ACQUISITION FIRM INC

For:

Joshua A. Mize
Mize Law, PLLC
110 Front Street
Suite 300. ;
Jupiter, FL 33477

Received by Lynx Legal Services, LLC on the 10th day of May, 2019 at 11:33 am to be served on Global Management Acquisition
Firm, Inc, c/o Walter Hargrove, Registered Agent, 758 Simon Way, Lawrenceville, GA 30045.

|, Christopher Wright, being duly sworn, depose and say that on the 8th day of June, 2019 at 3:24 pm, !:

delivered a true copy of the 21-Day Summons in a Civil Action and Complaint to: Global Management Acquisition Firm, inc. cio
Walter Hargrove, Registered Agent, by leaving at his/her LAST AND USUAL PLACE OF ABODE at the address of: 758 Simon
Way, Lawrenceville, GA 30045,

lam over the age of 18, have no Interest in the above action, and am a Certified Process Server, in good standing, in the judicial
circuit in which the process was served. Under the penalty of perjury, | declare that | have read the foregoing proof of service, and |
attest that the facts stated in it are true.

\ Clarbepher Mebl-

‘Christopher Wrigh Cc
Process Server

Subseribed and Sworn to before me on the 0 Say

of 1. 1) Lf by the affiant who is
rsonally known to me.

Lynx Legal Services, LLC
207 E. Pine Street

 

Suite 740
Orlando, FL 32801
JAPONICA GILBEAT ° (407) 872-0707
NOTARY PUBLIC Our Job Serial Number: LIN-2019008425

FULTON
STATE OF GEGRGIA * ' Copyright © 1992-2019 Database Services, inc. - Process Server's Tootbox VB. 1¢

 

au
